Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/20/2021.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  	Regarding Claim 1, in line 24, “Sm” should be deleted;in line 29, “to first adjustment signal” should read as “to the first adjustment signal”;in line 33, “converter be greater” should read as “converter to be greater”.	Regarding Claim 4, in line 1, “the group” should read as “a group”;in line 2, “semi-bridgeless PFC unit, interleaving PFC unit, totem pole PFC, and regular PFC unit.” Should read as “a semi-bridgeless PFC unit, an interleaving PFC unit, a totem pole PFC unit, and a regular PFC unit.”.		Regarding Claim 5, in line 1, “the group” should read as “a group”;in line 2, “full-bridge switch unit and half-bridge switch” should read as “a full-bridge switch unit and a half-bridge switch unit”.	Regarding Claim 6, in line 1, “half-bridge switch” should read as “half-bridge switch unit”;in line 5, “the first electrical terminal” should read as “the first electrical terminal of the second switch element”;in line 5, “the second electrical terminal” should read as “the second electrical terminal of the second switch element”;in line 8, “the second electrical terminal” should read as “the second electrical terminal of the third switch element”;in line 8-9, “the first electrical terminal” should read as “the first electrical terminal of the third switch element”.	Regarding Claim 7, in line 11, “S3” should be deleted.	Regarding Claim 8, in line 4, “the first electrical terminal” should read as “the first electrical terminal of the secondary winding”;in line 8, “the first electrical terminal” should read as “the first electrical terminal of the fifth switch element”;in line 8-9, “the second electrical terminal” should read as “the second electrical terminal of the fifth switch element”.	Regarding Claim 9, in line 3, “the group” should read as “a group”;in line 3-4, “power MOSFET, GaN MOSFET and insulated gate bipolar transistor (IGBT)” should read as “a power MOSFET, a GaN MOSFET, and an insulated gate bipolar transistor (IGBT)”.	Regarding Claim 10, in line 3, “Sm” should be deleted;in line 5, “Smd1” should be deleted.	Regarding Claim 11, in line 26, “Sm” should be deleted;in line 33, “converter be greater” should read as “converter to be greater”.	Regarding Claim 14, in line 1, “the group” should read as “a group”;in line 2, “semi-bridgeless PFC unit, interleaving PFC unit, totem pole PFC, and regular PFC unit.” Should read as “a semi-bridgeless PFC unit, an interleaving PFC unit, a totem pole PFC unit, and a regular PFC unit.”.		Regarding Claim 15, in line 1, “the group” should read as “a group”;in line 2, “full-bridge switch unit and half-bridge switch” should read as “a full-bridge switch unit and a half-bridge switch unit”.	Regarding Claim 16, in line 1, “half-bridge switch” should read as “half-bridge switch unit”;in line 5, “the first electrical terminal” should read as “the first electrical terminal of the second switch element”;in line 5-6, “the second electrical terminal” should read as “the second electrical terminal of the second switch element”;in line 8, “the second electrical terminal” should read as “the second electrical terminal of the third switch element”;in line 8-9, “the first electrical terminal” should read as “the first electrical terminal of the third switch element”.	Regarding Claim 18, in line 1, “unit 16” should read as “unit”;in line 4, “the first electrical terminal” should read as “the first electrical terminal of the secondary winding”;in line 8, “the first electrical terminal” should read as “the first electrical terminal of the fifth switch element”;in line 8-9, “the second electrical terminal” should read as “the second electrical terminal of the fifth switch element”.	Regarding Claim 19, in line 3, “the group” should read as “a group”;in line 3-4, “power MOSFET, GaN MOSFET and insulated gate bipolar transistor (IGBT)” should read as “a power MOSFET, a GaN MOSFET, and an insulated gate bipolar transistor (IGBT)”.	Claims 2-10 are objected to as they depend on objected claim 1.	Claims 12-20 are objected to as they depend on objected claim 11.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the claim objections made above. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a detection unit, being coupled to the second electrical terminal of the secondary winding, and having two end terminals; a first control unit, being coupled to the output rectifying unit; an error amplifier unit, being coupled to the two end terminals of the detection unit, and being also coupled to the first control unit; wherein the error amplifier unit receives a voltage difference from the two terminal ends of the detection unit, so as to correspondingly generate a modulated voltage signal Sm to the first control unit, such that the first control unit generates a first adjustment signal after calculating an immediate load rate based on the modulated voltage signal; a first isolation feedback unit, being coupled to the first control unit; and a second control unit, being coupled to the first isolation feedback unit, and being also coupled to first adjustment signal via the first isolation feedback unit, so as to correspondingly generate a first switch element controlling signal transmitted to a control signal receiving terminal of the switch element of the DC power supplying unit, such that an output voltage modulation of the DC power supplying unit is achieved, thereby keeping a conversion  efficiency of the LLC resonant converter be greater than a specific value.”.	Regarding Claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a detection unit, being coupled to the second electrical terminal of the secondary winding, and having two end terminals; a first control unit, being coupled to the output rectifying unit; an error amplifier unit, being coupled to the two end terminals of the detection unit, so as to correspondingly generate a modulated voltage signal after receiving a voltage difference from two terminal ends of the detection unit; a first isolation feedback unit, being coupled to the error amplifier unit; and a second control unit, being coupled to the first isolation feedback unit, and being also coupled to the modulated voltage signal Sm via the first isolation feedback unit; wherein the second control unit calculates an immediate load rate based on the modulated voltage signal, and correspondingly generating a first switch element controlling signal, based on the calculated immediate load rate, transmitted to a control signal receiving terminal of the switch element of the DC power supplying unit, such that an output voltage modulation of the DC power supplying unit is achieved by using the first switch element controlling signal to control a switching frequency of the first switch element, thereby keeping a conversion efficiency of the LLC resonant converter be greater than a specific value.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2011/0085354 A1 discloses a high conversion efficiency resonant converter.	US Patent Application Publication US 2013/0148384 A1 discloses an integrated resonance and PFC converter.	US Patent Application Publication US 2014/0268905 A1 discloses a front PFC and LLC converter with increased efficiency.	Chinese Patent Application Publication CN 107294407 A discloses an AC-DC converter with high efficiency. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838